Exhibit 10.1

EXECUTION VERSION

ELEVENTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT,

EIGHTH AMENDMENT TO PLEDGE AGREEMENT AND

RATIFICATION OF GUARANTY

THIS ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT, EIGHTH AMENDMENT TO
PLEDGE AGREEMENT AND RATIFICATION OF GUARANTY (this “Eleventh Amendment”) is
made as of this 26th day of January, 2017 by and among REVOLUTION LIGHTING
TECHNOLOGIES, INC., a Delaware corporation (“RLT”), LUMIFICIENT CORPORATION, a
Minnesota corporation (“Lumificient”), LIGHTING INTEGRATION TECHNOLOGIES, LLC, a
Delaware limited liability company (“LIT”), SEESMART TECHNOLOGIES, LLC, a
Delaware limited liability company (“Seesmart Tech”), RELUME TECHNOLOGIES, INC.,
a Delaware corporation (“Relume”), TRI-STATE LED DE, LLC, a Delaware limited
liability company (“Tri-State”), VALUE LIGHTING, LLC, a Delaware limited
liability company (“Value Lighting”), ALL AROUND LIGHTING, L.L.C., a Texas
limited liability company (“All Around”), ENERGY SOURCE, LLC, a Rhode Island
limited liability company (“Energy Source”), REVOLUTION LIGHTING – E-LIGHTING,
INC., a Delaware corporation (“RLT-E-Lighting”), SEESMART, INC., a Delaware
corporation (“Seesmart”), and TNT ENERGY, LLC, a Massachusetts limited liability
company (“TNT Energy”, and together with RLT, Lumificient, LIT, Seesmart Tech,
Relume, Tri-State, Value Lighting, All Around, Energy Source, RLT-E-Lighting,
and Seesmart, singly and collectively, jointly and severally, “Borrowers” and
each a “Borrower”), the Guarantors party hereto (each a “Guarantor” and
collectively, jointly and severally, the “Guarantors”; and, together with the
Borrowers, each an “Obligor” and collectively, jointly and severally, the
“Obligors”), and BANK OF AMERICA, N.A., a national banking association
(“Lender”).

W I T N E S S E T H:

WHEREAS, the Obligors and the Lender are parties to a certain Loan and Security
Agreement, dated as of August 20, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, collectively, the “Loan Agreement”).

WHEREAS, the Obligors and the Lender are parties to a certain Pledge Agreement,
dated as of August 20, 2014 (as amended, modified, supplemented or restated and
in effect from time to time, collectively, the “Pledge Agreement”).

WHEREAS, pursuant to the terms and conditions of that certain Guaranty, dated as
of August 20, 2014, made by the Guarantors in favor of the Lender and the
Secured Parties (as amended, supplemented, modified and in effect, collectively,
the “Guaranty”), the Guarantors have guaranteed the Guaranteed Obligations of
the Borrowers under the Loan Agreement and the other Loan Documents.

WHEREAS, the Obligors have requested that the Lender modify and amend certain
terms and conditions of the Loan Agreement and the Pledge Agreement.

 

1



--------------------------------------------------------------------------------

WHEREAS, the Lender is willing to so modify and amend certain terms and
conditions of the Loan Agreement and the Pledge Agreement, subject to the terms
and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Lender agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) The definition of “Applicable Margin” as contained in Section 1.1 of the
Loan Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

“Applicable Margin: the margin set forth below, as determined by the average
daily Availability for the last Fiscal Quarter:

 

Level

   Average Daily
Availability      Base Rate
Revolver
Loans     LIBOR
Revolver
Loans  

I

     >       $ 12,000,000         1.50 %      2.50 % 

II

     <       $ 12,000,000         1.75 %      2.75 % 

Until March 31, 2017, the margins shall be determined as if Level II were
applicable. The margins shall be increased or decreased by Lender on the first
day of the calendar month following each Fiscal Quarter end. If, Lender is
unable to calculate average daily Availability for a Fiscal Quarter due to
Borrowers’ failure to deliver any Borrowing Base Certificate when required
hereunder, then, at the option of Lender, margins shall be determined as if
Level II were applicable until the first day of the calendar month following its
receipt.

Effective as of the Adjustment Date, the margins set forth above shall be reset
as follows:

 

Level

   Average Daily
Availability      Base Rate
Revolver
Loans     LIBOR
Revolver
Loans  

I

     >       $ 12,000,000         1.25 %      2.25 % 

II

     <       $ 12,000,000         1.50 %      2.50 % 

 

2



--------------------------------------------------------------------------------

  (b) The definition of “Availability Reserve” as contained in Section 1.1 of
the Loan Agreement (Definitions) is hereby deleted in its entirety and the
following substituted in its stead:

“Availability Reserve: means the sum (without duplication) of (a) the Dilution
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) the
Aged A/P Reserve; and (d) such additional reserves, in such amounts and with
respect to such matters, as Lender in its reasonable discretion may elect to
impose from time to time.”

 

  (c) The definition of “Borrowers” as contained in Section 1.1 of the Loan
Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

“Borrowers: singly and collectively, jointly and severally, RLT, Lumificient,
LIT, Seesmart Tech, Relume, Tri-State, Value Lighting, All Around,
RLT-E-Lighting, Energy Source, Seesmart and TNT Energy.”

 

  (d) The definition of “Borrowing Base” as contained in Section 1.1 of the Loan
Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

“Borrowing Base: on any date of determination, an amount equal to the lesser of:

(a) the Revolver Commitment; or

(b) the sum of:

(i) 85% of the Value of Eligible Accounts; plus

(ii) without duplication of subclause (i) above, the lesser of (A) 85% of the
Value of Designated Accounts, and (B) $5,500,000; plus

(iii) without duplication of subclause (i) above, the lesser of (A) 75% of the
Value of Eligible Energy Source – TNT Energy Unbilled Accounts, and
(B) $7,500,000; plus

(iv) the least of (A) 70% of the Value of Eligible Inventory, or (B) 85% of the
NOLV Percentage of the Value of Eligible Inventory, or (C) $7,750,000; plus

(v) 100% of the current balance of the Pledged Cash Collateral; minus

(vi) the Availability Reserve.”

 

  (e) Subclause (a) of the definition of “Eligible Account” as contained in
Section 1.1 of the Loan Agreement (Definitions) is hereby deleted in its
entirety and the following substituted in its stead:

“(a) it is unpaid for more than 90 days after the original due date, or more
than 120 days after the original invoice date;”

 

3



--------------------------------------------------------------------------------

  (f) The definition of “Guarantors” as contained in Section 1.1 of the Loan
Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

“Guarantors: Sentinel, Value Lighting Houston, Break One, RLT-ES and TNT Holdco,
and each Borrower as to each other Borrower, and each other Person that
guarantees payment or performance of Obligations. Pledgor is also a non-recourse
Guarantor to the extent set forth in Pledgor’s Guaranty dated as of the Third
Amendment Effective Date.”

 

  (g) The definition of “Management Services Agreement” as contained in
Section 1.1 of the Loan Agreement (Definitions) is hereby deleted in its
entirety and the following substituted in its stead:

“Management Services Agreement: that certain Amended Management Services
Agreement, dated as of January 5, 2017, by and between Aston and RLT.”

 

  (h) The definition of “Permitted Investment” as contained in Section 1.1 of
the Loan Agreement (Definitions) is hereby deleted in its entirety and the
following substituted in its stead:

“Permitted Investment: means an Investment so long as (i) before and after
giving effect to such Investment, no Event of Default has occurred and is
continuing, (ii) the aggregate amount of all Investments (including any
Permitted Acquisitions) occurring after the Eleventh Amendment Effective Date
shall not exceed $500,000, provided however any Permitted Investment which is
financed with the proceeds of an Equity Issuance on terms and conditions
satisfactory to Lender shall not be included in the cap of $500,000, (iii) the
Borrower has certified to Lender in writing that after giving effect to such
Investment, the Obligors shall be in pro forma compliance with the financial
covenant set forth in Section 9.3 notwithstanding that a Covenant Trigger Event
may not have occurred, and (iv) the Obligors comply with the provisions of
Section 9.2.9.”

 

  (i) The definition of “Revolver Commitment” as contained in Section 1.1 of the
Loan Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

“Revolver Commitment: Lender’s obligation to make Revolver Loans and to issue
Letters of Credit in an amount up to $50,000,000 in the aggregate.”

 

  (j) The definition of “Revolver Termination Date” as contained in Section 1.1
of the Loan Agreement (Definitions) is hereby deleted in its entirety and the
following substituted in its stead:

“Revolver Termination Date: January 26, 2020.”

 

4



--------------------------------------------------------------------------------

  (k) The definition of “Subordinated Debt” as contained in Section 1.1 of the
Loan Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

“Subordinated Debt: all of the indebtedness owed by any Obligor to any Person
the repayment of which is subordinated to the repayment of the Obligations
pursuant to the terms of a debt subordination agreement approved by Lender in
its reasonable discretion. For sake of clarity, the DPI/Epiphany Debt, the Aston
Debt, the Energy Source Debt, the TNT Debt and the LaPenta Reimbursement Debt
constitute Subordinated Debt.”

 

  (l) The definition of “Unused Line Fee Rate” as contained in Section 1.1 of
the Loan Agreement (Definitions) is hereby deleted in its entirety and the
following substituted in its stead:

“Unused Line Fee Rate: a per annum rate equal to (a) 0.50%, if the average daily
Availability was greater than or equal to $12,000,000 during the preceding
Fiscal Quarter, or (b) 0.375%, if the average daily Availability was less than
$12,000,000 during the preceding Fiscal Quarter; provided that upon the
occurrence of the Adjustment Date, the Unused Line Fee Rate shall be reduced to
a rate per annum rate equal to (a) 0.375%, if the average daily Availability was
greater than or equal to $12,000,000 during the preceding Fiscal Quarter, or
(b) 0.25%, if the average daily Availability was less than $12,000,000 during
the preceding Fiscal Quarter.”

 

  (m) The definitions of (i) “All Around Payment Conditions”, (ii) “Energy
Source Payment Conditions”, (iii) “RLT-E-Lighting Payment Conditions”, (iv) “TNT
Payment Conditions”, (v) “Tri-State Earnout Payment Conditions” and (vi) “Value
Lighting Earnout Payment Conditions”, all as contained in Section 1.1 of the
Loan Agreement (Definitions), are hereby deleted in their entirety, and all
references to such definitions in the Loan Agreement shall be replaced with the
definition of “Eleventh Amendment Payment Conditions” in their stead.

 

  (n) The definition of “Availability Block” as contained in Section 1.1 of the
Loan Agreement (Definitions) is hereby deleted in its entirety

 

  (o) The definition of “Senior Debt” as contained in Section 1.1 of the Loan
Agreement (Definitions) is hereby deleted in its entirety.

 

  (p) The definition of “Senior Leverage Ratio” as contained in Section 1.1 of
the Loan Agreement (Definitions) is hereby deleted in its entirety.

 

  (q) The provisions of Section 1.1 of the Loan Agreement (Definitions) are
hereby amended by inserting the following new definitions in their applicable
alphabetical orders:

“Adjustment Date: means the first day of the Fiscal Quarter following the Fiscal
Quarter with respect to which the Lender receives the quarterly financial
statements required by paragraph (b) of Exhibit E and the Compliance Certificate
required by paragraph (d) of Exhibit E evidencing a Total Leverage Ratio
calculated on a trailing twelve (12) month basis which is less than 3.0 : 1.0
for the immediately preceding Fiscal Quarter.”

 

5



--------------------------------------------------------------------------------

“Aston 2016 Debt: means the unsecured Debt advanced by Aston to RLT on or about
November 1, 2016 in the aggregate amount of $1,500,000, which Aston 2016 Debt
shall be paid in full on the Eleventh Amendment Effective Date, including all
interest due and payable thereon.”

“Covenant Trigger Event: means any of (i) the occurrence of an Event of Default
or (ii) if at any time Availability is less than 12.5% of the lesser of
(A) $5,000,000 and (B) the Borrowing Base. A Covenant Trigger Event shall
continue (a) so long as an Event of Default is continuing and has not been cured
or waived and (b) until the Availability is greater than 12.5% of the lesser of
(A) $5,000,000 and (B) the Borrowing Base for a period of thirty
(30) consecutive days.”

“Designated Accounts: means Accounts from time to time referenced in, and
subject to, a written agreement by and among Borrower Agent and Lender.”

“Eleventh Amendment: means that certain Eleventh Amendment to Loan and Security
Agreement, Eighth Amendment to Pledge Agreement, and Ratification to Guaranty,
dated as of January 26, 2017, by and among the Obligors and the Lender.”

“Eleventh Amendment Effective Date: means January 26, 2017.”

“Eleventh Amendment Payment Conditions: means the following conditions with
respect to any payment in cash:

(a) before and immediately after giving effect to such payment, no Event of
Default shall have occurred and be continuing;

(b) for the thirty (30) consecutive days before and immediately after giving
effect to such payment, Availability shall be no less than $10,000,000; and

(d) for the last day of the immediately-preceding Fiscal Quarter, and
immediately after giving effect to such payment, the proforma Fixed Charge
Coverage Ratio shall be at least 1.25 to 1.0 calculated on a trailing twelve
(12) month basis.”

“Eligible Energy Source – TNT Energy Unbilled Accounts: means Accounts of Energy
Source and/or TNT Energy (i) for which such Obligor intends to send a bill or
invoice for the goods or services giving rise to such Accounts within ninety
(90) days of the date of the applicable Borrowing Base Certificate, (ii) which
would otherwise constitute an Eligible Account but for the fact that such
Obligor has not sent a bill or invoice for the goods or services giving rise to
such Account to the applicable Account Debtor and is noted on such Obligor’s
balance sheet as being unbilled, and (iii) the eligibility of which to be billed
within such period of

 

6



--------------------------------------------------------------------------------

ninety (90) days is not subject to completion of any further performance by such
Obligor, all determined to the sole satisfaction of the Lender. For avoidance of
doubt, if any Account included in the calculation of Eligible Energy Source –
TNT Energy Unbilled Accounts on any Borrowing Base Certificate is not billed or
invoiced within ninety (90) days of the date of the applicable Borrowing Base
Certificate, such accounts shall immediately and without notice to any Obligor
become ineligible.”

“LaPenta Reimbursement Agreement: means that certain Reimbursement Agreement,
dated as of the Eleventh Amendment Effective Date, by and among the Pledgor and
the Obligors.”

“LaPenta Reimbursement Debt: means the Debt of the Obligors to the Pledgor
pursuant to the terms and conditions of the LaPenta Reimbursement Agreement.”

“TNT Debt Payment Conditions: means the following conditions with respect to any
payment in cash of the TNT Debt:

(a) such payment cannot occur prior to November 1, 2017;

(b) before and immediately after giving effect to such payment, no Event of
Default shall have occurred and be continuing;

(c) for the thirty (30) consecutive days before, and immediately after giving
effect to such payment, Availability shall be no less than $7,500,000; and

(d) for the last day of the immediately-preceding Fiscal Quarter, and
immediately after giving effect to such payment, the proforma Fixed Charge
Coverage Ratio shall be at least 1.25 to 1.0 calculated on a trailing twelve
(12) month basis.”

“Total Leverage Ratio: means the ratio of (a) total Debt to (b) EBITDA for RLT
and its Subsidiaries; provided however for the purposes of calculating the Total
Leverage Ratio, Debt shall exclude the LaPenta Reimbursement Debt.”

 

  (r) Section 9.1.1(b) of the Loan Agreement is hereby deleted in its entirety
and the following substituted in its stead:

“(b) Reimburse Lender for all its charges, costs and expenses in connection
with:

(i) examinations of any Obligor’s books and records or any other financial or
Collateral matters as Lender deems appropriate, up to two (2) times per Loan
Year; and appraisals of Inventory, up to two (2) times per Loan Year; provided
that such examinations shall be reduced to one (1) time per Loan Year, and such
appraisals shall be reduced to one (1) time per Loan Year, if at any time,
Availability is greater than 25% of the lesser of (1) the Revolver Commitment or
(2) the Borrowing Base for sixty (60) consecutive Business Days, and all prior
examinations and appraisals have been satisfactory to the Lender, and

 

7



--------------------------------------------------------------------------------

(ii) such examinations up to an additional one (1) time per Loan Year, and such
appraisals up to an additional one (1) time per Loan Year, if at any time,
Availability is less than the greater of (A) $5,000,000, and (B) 10% of the
lesser of (1) the Revolver Commitment or (2) the Borrowing Base for three (3)
consecutive Business Days; provided however, that if an examination or appraisal
is initiated during a Default or Event of Default, all charges, costs and
expenses therefor shall be reimbursed by Obligors without regard to such limits.
Subject to and without limiting the foregoing, Obligors agree to pay Lender’s
then standard charges for examination activities, including the standard charges
of Lender’s internal examination and appraisal groups, as well as the charges of
any third party used for such purposes.”

 

  (s) Subsection (e)(iii) of Section 9.2.7 (Restrictions on Payment of Certain
Debt) of the Loan Agreement is hereby deleted in its entirety and the following
substituted in its stead:

“(e) (iii) make regularly scheduled payments of principal, and prepayments of
principal, on the Aston Debt, so long as the Borrower Agent has certified to
Lender within five (5) Business Days prior to the making of such payments, that
the Eleventh Amendment Payment Conditions have been and will, immediately after
said payment, continue to be satisfied.”

 

  (t) Subsection (i) of Section 9.2.7 (Restrictions on Payment of Certain Debt)
of the Loan Agreement is hereby deleted in its entirety and the following
substituted in its stead:

“(i) any cash payments to Aston pursuant to the Management Services Agreement in
an amount not to exceed $1,500,000 per year, unless the Borrower Agent has
certified to Lender within five (5) Business Days prior to the making of such
payment, that the Eleventh Amendment Payment Conditions have been and will,
immediately after said payment, continue to be satisfied; provided however, the
Borrower may pay compensation to Aston with shares of common stock of RLT as
permitted by Section 2 of the Management Services Agreement as in effect as of
the Eleventh Amendment Effective Date;”

 

  (u) Subsection (q) of Section 9.2.7 (Restrictions on Payment of Certain Debt)
of the Loan Agreement is hereby deleted in its entirety and the following
substituted in its stead:

“(q) the Energy Source Debt; provided that the Energy Source Debt may be paid in
full from the proceeds of the Revolver Loans extended on the Eleventh Amendment
Effective Date, if after giving effect to such payment, Availability shall be no
less than $8,500,000;”

 

8



--------------------------------------------------------------------------------

  (v) Subsection (w) of Section 9.2.7 (Restrictions on Payment of Certain Debt)
of the Loan Agreement is hereby deleted in its entirety and the following
substituted in its stead:

“(w) the TNT Debt in cash, unless the Borrower Agent has certified to Lender
within five (5) Business Days prior to the making of such payment, that the TNT
Debt Payment Conditions have been and will, immediately after said payment,
continue to be satisfied;”

 

  (w) The following subsection (z) shall be added to the end of Section 9.2.7
(Restrictions on Payment of Certain Debt) of the Loan Agreement:

“(z) the Aston 2016 Debt; provided that the Aston 2016 Debt may be paid in full
from the proceeds of the Revolver Loans extended on the Eleventh Amendment
Effective Date, if after giving effect to such payment, Availability shall be no
less than $8,500,000; and”

 

  (x) The following subsection (aa) shall be added to the end of Section 9.2.7
(Restrictions on Payment of Certain Debt) of the Loan Agreement:

“(aa) any cash payments under the LaPenta Reimbursement Agreement.”

 

  (y) Section 9.3. (Fixed Charge Coverage Ratio) of the Loan Agreement is hereby
deleted in its entirety and the following substituted in its stead:

“9.3.1 Fixed Charge Coverage Ratio. Upon the occurrence of a Covenant Trigger
Event (in which case the following covenants shall be immediately tested as of
the most recently ended Fiscal Quarter), and for so long as a Covenant Trigger
Event shall be continuing, maintain a Fixed Charge Coverage Ratio, tested as of
the last day of each Fiscal Quarter, of 1.1 : 1.0, calculated on a trailing
twelve (12) month basis.”

 

  (z) Section 9.3.2 (Senior Leverage Ratio) of the Loan Agreement is hereby
deleted in its entirety and the following substituted in its stead:

“9.3.2 RESERVED”

 

  (aa) Section (a) of Exhibit F (Collateral Reporting) to the Loan Agreement is
hereby deleted in its entirety and the following substituted in its stead:

“(a) (i) By the fifteenth (15th) day of each month, Borrowers shall deliver to
Lender a Borrowing Base Certificate prepared as of the close of business of the
previous month, provided that if a Default or Event of Default exists, or if
Availability is at any time less than the greater of (i) $15,000,000, and
(ii) 30% of the lesser of (A) the Revolver Commitment or (B) the Borrowing Base,
Borrowers shall deliver to Lender, on the Wednesday of each week, a Borrowing
Base Certificate prepared as of the close of business of the previous Friday for
the then ending week, and (ii) at such other times as Lender may reasonably
request. All calculations of Availability in any Borrowing Base Certificate
shall originally be made by Borrowers and certified by a Senior Officer,
provided that Lender may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections

 

9



--------------------------------------------------------------------------------

received in the Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the Availability Reserve.”

3. Amendments to Pledge Agreement. The existing Schedule III to the Pledge
Agreement shall be deleted in its entirety, and the amended and restated
Schedule III to the Pledge Agreement attached hereto as “Exhibit “A” shall
substituted in its stead.

4. Ratification of Loan Documents. Except as specifically amended by this
Eleventh Amendment, all of the terms and conditions of the Loan Agreement and of
each of the other Loan Documents shall remain in full force and effect. The
Obligors hereby ratify, confirm, and reaffirm all of the representations,
warranties and covenants contained therein. Further, the Obligors warrant and
represent that no Event of Default exists, and nothing contained herein shall be
deemed to constitute a waiver by the Lender of any Event of Default which may
nonetheless exist as of the date hereof.

5. Ratification of Guaranty. Except as specifically amended by this Eleventh
Amendment, all of the terms and conditions of the Guaranty shall remain in full
force and effect. Although not necessary to effectuate this Amendment, the
Guarantors hereby ratify, confirm and reaffirm, all and singular, each of the
terms and conditions of the Guaranty, and each of the warranties and
representations made by the Guarantors in the Guaranty. The Guarantors
acknowledge, confirm and agree that the Guaranteed Obligations include, without
limitation, those arising under the Loan Agreement, as amended by this
Amendment, and any future modifications, amendments, substitutions or renewals
thereof.

6. Breach. Without limiting the provisions of the Loan Documents, a breach of
any agreement, covenant, warranty, representation or certification of the
Obligors under this Eleventh Amendment and/or the failure of the Obligors to
perform its obligations under this Eleventh Amendment shall constitute an Event
of Default under the Loan Agreement.

7. Waiver. Each Obligor acknowledges, confirms and agrees that it has no claims,
counterclaims, offsets, defenses or causes of action against the Lender with
respect to amounts outstanding under the Loan Agreement or otherwise. To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, each Obligor hereby
WAIVES same and RELEASES the Lender from any and all liability in connection
therewith.

8. Conditions Precedent to Effectiveness. This Eleventh Amendment shall not be
effective until each of the following conditions precedent has been fulfilled to
the sole satisfaction of the Lender:

 

  (a) This Eleventh Amendment shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

 

10



--------------------------------------------------------------------------------

  (b) All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Eleventh Amendment and all
other documentation, instruments, and agreements to be executed in connection
herewith shall have been duly and effectively taken and evidence thereof
satisfactory to the Lender shall have been provided to the Lender.

 

  (c) The Lender shall have received from the Obligors an amendment fee in the
amount of One Hundred Twenty-Five Thousand Dollars ($125,000.00) (the “Amendment
Fee”). The Amendment Fee shall be fully and irrevocably earned by the Lender
upon execution of this Amendment, and is non-refundable to the Obligors.

 

  (d) After giving effect to the matters contemplated by this Eleventh
Amendment, including, without limitation, the repayment in full of the Aston
2016 Debt and the Energy Source Debt, Availability shall not be less than
$8,500,000.00.

 

  (e) The Lender shall have received from the Obligors written confirmation that
the Aston 2016 Debt and the Energy Source Debt have been paid in full, in form
and substance satisfactory to the Lender.

 

  (f) The Lender shall have received an Omnibus Officer’s and Member’s
Certificate of duly authorized officers and members, as applicable, of each of
the Obligors certifying (i) that the attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Eleventh Amendment and all documents referenced therein and
related thereto are true and complete, and that such resolutions are in full
force and effect, were duly adopted, have not been amended, modified or revoked,
and constitute all resolutions adopted with respect to this credit facility; and
(iii) to the title, name and signature of each Person authorized to sign such
documents.

 

  (g) The Lender shall have received an executed written opinion of Lowenstein
Sandler LLP with regard to the matters addressed in this Eleventh Amendment in
form and substance satisfactory to the Lender.

 

  (h) The Lender shall have received fully-executed (as applicable) copies of
all items set forth on the Lender’s closing checklist which has been provided to
the Obligors.

 

  (i) The Obligors shall have executed and delivered to the Lender such
additional documents, instruments, and agreements as the Lender may reasonably
request.

 

  (j) In accordance with the terms and conditions of Loan Agreement, the
Obligors shall pay to Lender (i) all costs and expenses of the Lender,
including, without limitation, reasonable attorneys’ fees, in connection with
the preparation, negotiation, execution and delivery of this Eleventh Amendment
and all documents related thereto and/or associated therewith through and
including January 25, 2017 in the amount of $37,270.40, and (ii) the outstanding
attorneys’ fees due prior to the Eleventh Amendment Effective Date in the amount
of $8,643.02.

 

11



--------------------------------------------------------------------------------

9. Miscellaneous.

 

  (a) This Eleventh Amendment may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. Delivery of an executed signature page of this Eleventh Amendment
(or any notice or agreement delivered pursuant to the terms hereof) by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof; provided that the Obligors shall deliver
originals of all applicable documents referenced in this Eleventh Amendment by
no later than three (3) Business Days after the Eleventh Amendment Effective
Date.

 

  (b) This Eleventh Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  (c) Any determination that any provision of this Eleventh Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Eleventh Amendment.

 

  (d) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS ELEVENTH AMENDMENT
AND ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO,
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW).

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Eleventh Amendment as a
sealed instrument by their respective duly authorized officers.

 

LENDER: BANK OF AMERICA, N.A. By:   /s/ Cynthia G. Stannard Name:   Cynthia G.
Stannard Title:   Sr. Vice President

[Signatures Continue on Next Page]

 

13



--------------------------------------------------------------------------------

BORROWERS: REVOLUTION LIGHTING TECHNOLOGIES, INC. By:   /s/ James A. DePalma
Name:   James A. DePalma Title:   Chief Financial Officer LUMIFICIENT
CORPORATION By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
President, Secretary and Treasurer LIGHTING INTEGRATION TECHNOLOGIES, LLC By:  
/s/ James A. DePalma Name:   James A. DePalma Title:   President SEESMART
TECHNOLOGIES, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
President RELUME TECHNOLOGIES, INC. By:   /s/ James A. DePalma Name:   James A.
DePalma Title:   President, Secretary and Treasurer

[Signatures Continue on Next Page]

 

14



--------------------------------------------------------------------------------

TRI-STATE LED DE, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:
  President

 

VALUE LIGHTING, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
President

 

ALL AROUND LIGHTING, L.L.C. By:   /s/ James A. DePalma Name:   James A. DePalma
Title:   President

 

ENERGY SOURCE, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
Secretary and Treasurer

 

REVOLUTION LIGHTING – E-LIGHTING, INC. By:   /s/ James A. DePalma Name:   James
A. DePalma Title:   President, Treasurer and Secretary

[Signatures Continue on Next Page]

 

15



--------------------------------------------------------------------------------

SEESMART, INC. By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
President and Secretary

 

TNT ENERGY, LLC By:   /s/ James A. DePalma Name:   James A. DePalma Title:  
Manager

[Signatures Continue on Next Page]

 

16



--------------------------------------------------------------------------------

GUARANTORS: SENTINEL SYSTEM, LLC By:   /s/ James A. DePalma Name:   James A.
DePalma Title:   President, Secretary and Treasurer

[Signatures Continue on Next Page]

 

17



--------------------------------------------------------------------------------

GUARANTORS: VALUE LIGHTING OF HOUSTON, LLC By:   /s/ James A. DePalma Name:  
James A. DePalma Title:   President:

 

BREAK ONE NINE, INC. By:   /s/ James A. DePalma Name:   James A. DePalma Title:
  President

 

REVOLUTION LIGHTING TECHNOLOGIES – ENERGY SOURCE, INC. By:   /s/ James A.
DePalma Name:   James A. DePalma Title:   Secretary and Treasurer

 

REVOLUTION LIGHTING TECHNOLOGIES – TNT ENERGY, LLC By:   /s/ James A. DePalma
Name:   James A. DePalma Title:   Manager

 

18



--------------------------------------------------------------------------------

EXHIBIT A

Schedule III to Pledge Agreement

(see attached)



--------------------------------------------------------------------------------

Schedule III

Equity Interests

None of the Issuers has any authorized, issued or outstanding shares of its
Equity Interest or other Equity Interests of any class or any commitments to
issue any shares of its capital stock or other Equity Interests of any class or
any securities convertible into or exchangeable for any shares of its Equity
Interests of any class except as otherwise stated in this Schedule III.

 

Name of Loan

Party

  

Jurisdiction of

Loan Party

  

Number and Class

of Authorized Shares/Units

of Loan Party

  

Number and Class

of Issued Shares/Units of
Loan Party

(as of the Closing Date)

  

Holder of Shares/Units of
Loan Party

Lumificient Corporation    Minnesota    1,248,440 shares of common stock   
1,248,440 shares of common stock    Revolution Lighting Technologies, Inc.
Lighting Integration Technologies, LLC    Delaware    100% membership interests
   100% membership interests    Revolution Lighting Technologies, Inc. Seesmart
Technologies, LLC    Delaware    100% membership interests    100% membership
interests    Revolution Lighting Technologies, Inc. Seesmart, Inc.    Delaware
   1,000 shares of common stock    870 shares of common stock    Seesmart
Technologies, LLC Relume Technologies, Inc.    Delaware    1,000 shares of
common stock    895 shares of common stock    Revolution Lighting Technologies,
Inc. Sentinel System, LLC    Michigan    100 units    100 units    Relume
Technologies, Inc. Tri-State LED DE, LLC    Delaware    1,000 units    1,000
units    Revolution Lighting Technologies, Inc. Value Lighting, LLC    Delaware
   100% membership interests    100% membership interests    Revolution Lighting
Technologies, Inc. Value Lighting of Houston, LLC    Texas    100% membership
interests    100% membership interests    Value Lighting, LLC Break One Nine,
Inc.    Texas    1,000,000 shares    556 shares    Revolution Lighting
Technologies, Inc. All Around Lighting, L.L.C.    Texas    1 unit    1 unit   
Break One Nine, Inc. Revolution Lighting Technologies – Energy Source, Inc.   
Delaware    1,000 shares of common stock    1,000 shares of common stock   
Revolution Lighting Technologies, Inc.



--------------------------------------------------------------------------------

Name of Loan

Party

  

Jurisdiction of

Loan Party

  

Number and Class

of Authorized Shares/Units

of Loan Party

  

Number and Class

of Issued Shares/Units of
Loan Party

(as of the Closing Date)

  

Holder of Shares/Units of
Loan Party

Energy Source, LLC    Rhode Island    100 units    100 units    Revolution
Lighting Technologies – Energy Source, Inc. Revolution Lighting – E- Lighting,
Inc.    Delaware    1,000 shares of common stock    1,000 shares of common stock
   Revolution Lighting Technologies, Inc. Revolution Lighting Technologies – TNT
Energy, LLC    Delaware    100% membership interests    100% membership
interests    Revolution Lighting Technologies, Inc. TNT Energy, LLC   
Massachusetts    100% membership interests    100% membership interests   
Revolution Lighting Technologies – TNT Energy, LLC